DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/09/2020 was filed after the national stage entry date of the application on 03/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 recite:
a first current generator circuit that generates a first current having a current value variable in accordance with a first control signal; a second current generator circuit that generates a second current by limiting the first current so as to have a current value variable in accordance with a second control signal; and a third current generator circuit that generates a third current by limiting the second current so as to have a current value variable in accordance with a third control signal, and supplies the third current to the semiconductor laser element, wherein rates at which the first and second control signals change are set to be lower than a rate at which the third control signal changes.
While the individual elements appear to be known in the art, the Office can find no motivation to combine the elements in the same order as applicant absent improper hindsight. 
US20170214893A1 discloses a circuit for dimming a laser display device (Fig. 2; Abstract). The circuit includes a number of signal sources (Fig. 1B; Fig. 2) controlled by a number of control signals (Fig. 1B “pixel width”, “Gain_CF”, “Div_R”, and “Gain_A”) and further controls the intensity of the laser by controlling either the frequency of the control signal or the number of bits included in the control signal ([0018]-[0021]).  US20170214893A1 does not appear to disclose the signal sources are current generator circuits or rates at which the first and second control signals change are set to be lower than a rate at which the third control signal changes. 

Accordingly, while it is known in the art to control the rate of a control signal to affect the current supplied to the laser diode, the Office can find no specific motivation to set “rates at which the first and second control signals change are set to be lower than a rate at which the third control signal changes” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Joshua King/Primary Examiner, Art Unit 2828         
11/05/2021